Case: 19-30296      Document: 00515204375         Page: 1    Date Filed: 11/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-30296                       November 19, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
KEVIN STERLING,

              Plaintiff - Appellant

v.

BUREAU OF SAFETY AND ENVIRONMENTAL ENFORCEMENT; RYAN
ZINKE, SECRETARY, U.S. DEPARTMENT OF THE INTERIOR,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-742


Before WIENER, HAYNES, AND COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Kevin Sterling, an African-American employee of the
Bureau of Safety and Environmental Enforcement (“BSEE”) within the United
States Department of the Interior (“DOI”), alleged that (1) he was denied a
timely reclassification to a higher-paying position because of his race and (2)
he suffered retaliation in the form of an increased workload, a further delay in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-30296      Document: 00515204375        Page: 2     Date Filed: 11/19/2019



                                     No. 19-30296
his reclassification, and a failure to receive back-pay because he filed an EEO
complaint. Defendants-Appellees, the BSEE, the DOI, and Ryan Zinke,
Secretary of the DOI, filed a Motion to Dismiss and/or Alternatively for
Summary Judgment, seeking dismissal of Sterling’s claims. The district court
issued a thirty-nine page opinion, thoroughly considering the factual
allegations and the law applicable to each of Sterling’s claims, and concluded
that Sterling had failed to establish a prima facie case of either employment
discrimination or retaliation and dismissed his claims with prejudice.1 Sterling
timely filed a notice of appeal.
      We have conducted a de novo review of the record on appeal, including
the briefs of the parties and the exhaustive order and reasons of the district
court, and, like the district court before us, we are convinced that Sterling
failed to establish a prima facie case of either employment discrimination or
retaliation. The district court’s decision to grant the Defendants-Appellee’s
Motion to Dismiss and/or Alternatively for Summary Judgment was correct in
light of the alleged facts and applicable law. The judgment of the district court
is AFFIRMED.




      1  The district court also dismissed Sterling’s state law employment discrimination
claim and his claims against improper Defendants. Sterling does not appeal those aspects of
the district court’s decision.
                                            2